DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  it appears that “shelvf” should be “shelf”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  the language “on a flexible on essentially an entire surface” is grammatically incorrect, and it appears that there are unintended words included in the middle of the sentence. Appropriate correction is required.
Claims 26-32 are objected to because of the following informalities:  these are method claims that appear to be intended from claim 25 (an independent method claim), but instead are dependent on claim 23 (a dependent apparatus claim).  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the enclosure of a radar; enclosure or lens of light detector or camera; enclosure of lighting device in a vehicle; enclosure of street lighting; sunroof of a car, plane, ship, drone or other transportation vehicle; prescription or sunglasses, visors, or helmets; window of a building; surface of an appliance; glass cooktop, oven window refrigerator shelf, microwave oven window; aperiodic transducer array; and microstructure being periodic must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17, 19-24, 26-28, and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With respect to claims 12-17, 19-22, 28, and 30-32 merely provide a laundry list of possible applications of the self-cleaning device without providing any further details of the devices that are part of those applications of the self-cleaning device. Neither the specification nor drawings provide sufficient detail (or, in some cases, any detail) such that one of ordinary skill in the art would be able to reproduce the claimed invention. No detail is provide about how or where the transducer(s) are arranged or distributed on any of the devices listed.  Therefore, the original disclosure does not properly enable these applications of the device. The only application discussed in any detail is that of the vehicle windshield. The other applications are only discussed in passing, with little or no further details other than a generic statement of the types of device with which the device could be used.
With respect to claim 23, the specification does not properly enable  “wherein the piezoelectric transducer array is aperiodic to avoid light diffraction”. However, no details are provided regarding the aperiodic distribution. As such, there is insufficient details so that one of ordinary skill in the art would be able to reproduce the claimed invention.
With respect to claim 24, the specification does not enable “wherein the piezoelectric transducer array included microstructure, wherein microstructure is periodic and pitch is hosen to create one or multiple diffraction orders”. However, as with the aperiodic distribution, no further details are provided. As such, there is insufficient details so that one of ordinary skill in the art would be able to reproduce the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 18-20, 23, 25-27, 29, 30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trevett et al. (US 20130298419).
With respect to claim 1, Trevett et al. discloses a self-cleaning device (Figs 1-2), comprising: a transparent substrate (item 10); a piezoelectric transducer array (items 1-8) formed on essentially entire transparent substrate surface (Figs 1-2 and paragraph 31, wherein the transducer array is arranged along the side surfaces of the substrate); including a central area of the transparent device (Figs 1-2, wherein the transducers are arranged in the central area of the side surfaces of the substrate); and an electronic system (items 11-14) configured to actuate the piezoelectric transducer array to clean a surface of the substrate (Fig 2).
With respect to claim 8, Trevett et al. discloses the device of claim 1, wherein the piezoelectric transducer array includes transducers formed on transparent glass film, which is laminated onto a substrate or embedded into product glazing structure (Figs 1-2).
With respect to claim 9, Trevett et al. discloses the device of claim 1, wherein the piezoelectric transducer array includes transducers that are encapsulated with a thin transparent polymer film or glass (Figs 1-2)
With respect to claim 10, Trevett et al. discloses the device of claim 1 wherein the piezoelectric transducer array includes a patterned piezoelectric material, wherein the patterned piezoelectric material includes an array of individually-addressable piezoelectric transducers (Fig 2).
With respect to claim 18, Trevett et al. discloses the device of claim 1 wherein the substrate is a windshield or window, or sunroof of a car, plane, ship, drone or other transportation vehicle (Fig 1).
With respect to claim 19, Trevett et al. discloses the device of claim 1 wherein the substrate is a prescription or sunglasses, visors or helmets (Fig 3 and paragraph 38).
With respect to claim 20, Trevett et al. discloses the device of claim 1 wherein the substrate is a window of a building (Paragraph 39).
With respect to claim 23, Trevett et al. discloses the device of claim 1 wherein the piezoelectric transducer array is aperiodic to avoid light diffraction (Figs 1-2, wherein the distribution along the vertical and horizontal axes is different from each other).
With respect to claim 25, Trevett et al. discloses a method of fabricating a self-cleaning transparent surface (item 10), comprising: fabricating an ultrasonic transducers array (items 1-8) on a flexible on essentially an entire surface of a transparent substrate (Figs 1-2 and paragraph 31, wherein the transducer array is arranged along the side surfaces of the substrate), including a central area (Figs 1-2, wherein the transducers are arranged in the central area of the side surfaces of the substrate); attaching such substrate to a transparent surface to be cleaned (Figs 1-2); and actuating such transducers in order to emit ultrasonic energy towards the surface (Figs 1-2).
With respect to claim 26, Trevett et al. discloses a method according to 25 wherein the transducers are configured to remove contamination from the surface when activated (Abstract and paragraph 25).
With respect to claim 27, Trevett et al. discloses a method according to 25 wherein the transducers are configured to remove water in any phase of water, including liquid, water drops, fog or ice, when activated (Abstract and paragraph 25).
With respect to claim 29, Trevett et al. discloses a method according to 25 wherein such transparent substrate is windshield of a transportation vehicle (Figs 1-2).
With respect to claim 30, Trevett et al. discloses a method according to 25 wherein such transparent substrate is a window of transportation vehicle or architectural building (Figs 1-2 and paragraph 39).
With respect to claim 32, Trevett et al. discloses a method according to 25 wherein such transparent substrate is visor, goggle, helmet or glasses (Fig 3, paragraph 38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Trevett et al. in view of Hall et al. (US 2014/0276247).
With respect to claim 2, Trevett et al. discloses the device of claim 1.
Trevett et al. does not disclose that the piezoelectric transducer array is a combination of patterned layers of metal electrodes and piezoelectric material.
Hall et al. teaches a piezoelectric ultrasonic transducer in which the piezoelectric transducer array is a combination of patterned layers of metal electrodes and piezoelectric material (Figs 4-5).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the patterned metal and piezoelectric layers of Hall et al. with the self-cleaning device of Trevett et al. for the benefit of providing an array with individual elements that can be tuned differently (Paragraph 128 of Hall et al.).
With respect to claim 3, Trevett et al. discloses the device of claim 1, wherein the piezoelectric transducer array includes a number of piezoelectric transducer chips attached to such substrate at specific places (Figs 1-2)
Trevett et al. does not disclose that the piezoelectric transducer array connected to a transparent conductor lines fabricated on the substrate.
Hall et al. teaches a piezoelectric ultrasonic transducer in which the piezoelectric transducer array connected to a transparent conductor lines fabricated on the substrate (Paragraph 46).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the transparent conductor lines of Hall et al. with the self-cleaning device of Trevett et al., as the device of Trevett et al. includes a transparent glass substrate, and it would be beneficial to improve the transparency of the windshield by suing transparent conductors (Paragraph 46 of Hall et al.).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Trevett et al. in view of Muto et al. (US 2013/0320322).
With respect to claim 4, Trevett et al. discloses the device of claim 1.
Trevett et al. does not disclose that the piezoelectric transducer array has features of less than 100 microns.
Muto et al. teaches a piezoelectric device in which the piezoelectric transducer array has features of less than 100 microns (Paragraph 41).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the line width taught by Muto et al. with the device of Hall et al. for the benefit of reducing the size of the conductors while ensuring transparency (Paragraph 41 of Muto et al.).
With respect to claim 5, Trevett et al. discloses the device of claim 1.
Trevett et al. does not disclose that the piezoelectric transducer array has features of less than 10 microns.
Muto et al. teaches a piezoelectric device in which the piezoelectric transducer array has features of less than 10 microns (Paragraph 41).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the line width taught by Muto et al. with the device of Hall et al. for the benefit of reducing the size of the conductors while ensuring transparency (Paragraph 41 of Muto et al.).
With respect to claim 6, Trevett et al. discloses the device of claim 1.
Trevett et al. does not disclose that the piezoelectric transducer array has features of less than 5 microns.
Muto et al. teaches a piezoelectric device in which the piezoelectric transducer array has features of less than 5 microns (Paragraph 41).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the line width taught by Muto et al. with the device of Hall et al. for the benefit of reducing the size of the conductors while ensuring transparency (Paragraph 41 of Muto et al.).
Claims 12-17, 21, 22, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Trevett et al.
With respect to claims 12-17, 21, 22, 28, and 31, Trevett et al. discloses the device of claim1 and method of claim 25. These claims merely recite a laundry list of potential applications of the self-cleaning device, with each claim providing one or several devices with which the self-cleaning device of claim 1 is used, and providing no structural details of the device itself or of the arrangement of the self-cleaning device for those devices. As with the claimed device, the device of Trevett is a surface-mounted ultrasonic device that cleans debris from a surface to which it applies ultrasonic energy.
Trevett et al. provides several examples of surfaces to which the device may be attached (Paragraphs 25, 38, and 39).
While Trevett et al. is silent with respect to other applications, it would be obvious to combine the self-cleaning device of Trevett et al. with any suitable surface, including enclosure of a LIDAR; enclosure of a radar; enclosure or lens of light detector or camera; enclosure of lighting device in a vehicle; enclosure of street lighting; sunroof of a car, plane, ship, drone or other transportation vehicle; prescription or sunglasses, visors, or helmets; surface of an appliance; glass cooktop, oven window refrigerator shelf, microwave oven window.
Before the effective filing, it would be obvious to one of ordinary skill in the art to combine the self-cleaning device of Trevett et al. with any suitable application for the benefit of providing cleaning to the surfaces of such devices.
Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art does not disclose or suggest “wherein the piezoelectric transducer array includes one or more transducers that are formed on transparent polymer film, which is laminated onto a substrate” in combination with the remaining elements of claim 7.
The prior art does not disclose or suggest “wherein some transducers in the piezoelectric transducer array are configured to emit ultrasonic energy and some transducers in the piezoelectric transducer array are configured to detect ultrasonic energy (sensors), so that the control system can obtain information about location of contamination on the substrate surface and direct ultrasonic energy only to contaminated area” in combination with the remaining elements of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837